Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered. Claims 1-19 are pending in the application, Claims 2 and 7 are canceled (note – Applicant’s remarks indicate claims 3 and 7 are canceled, but the claims submitted 08/16/2021 show claims 2 and 7 canceled).
Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered. Applicant’s arguments with respect to claim Gluckman and Murray have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s arguments that copending application 16/481,539 recites a pore size of 0.5 nm, copending application 16/481,539 is silent on the pore size of the beads, but recites a bead size of 0.5 mm.

Claim Interpretation
Claim 4 recites the limitation the mixed ion bed exchanger is based on styrene divinylbenzene, interpreted as having the same meaning as comprising.


(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: air evacuator in claim 6. In view of pages 12 and 13 of the specification, air evacuator is interpreted as an air vent cap (drain/vent port), hydrophobic vent membrane, bypass and check valve, or equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites wherein the mixed bed ion exchanger comprises a mixture of anion exchange particles and cation exchange particles. It is unclear how this is different from claim 1’s mixed bed ion exchanger, "mixed bed ion exchanger" necessarily comprises anion and cation exchanger. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 recites wherein the mixed bed ion exchanger comprises a mixture of anion exchange particles and cation exchange particles. It is unclear how this is different from claim 1’s mixed bed ion exchanger, "mixed bed ion exchanger" necessarily comprises anion and cation exchanger. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-7, and 17 of copending Application No. 16/481,539 in view of Hedge (US 4430226), Slagt (US PG Pub 2019/0314806), and Boodoo (US PG Pub 2016/0229711) and the rejections below. Hedge teaches ultrapure water by reverse osmosis, ion exchange and carbon, Slagt and Boodoo teach macroporous resins of with pores of the recited range, Boodoo teaches styrene and divinlybenzne. Claims 1 and 3 of the instant application are obvious over claim 1 of the copending application. Claim 4 aligns with claim 4 of the copending application, claims 5, 6, 8, and 17 of the instant application align with claims 6, 7, 9, and 17 of the copending application.
Claims 1, 3-6, 8 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 9, 10, and 17 of copending Application No. 16/481,545 in view of Hedge (US 4430226), Slagt (US PG Pub 2019/0314806), and Boodoo (US PG Pub 2016/0229711) and the rejections below. The copending claims require a second mixed bed ion exchanger which is consistent with the instant claim requirements for particle size, and recite further features. Hedge teaches ultrapure water by reverse osmosis, mixed ion exchange and carbon, Boodoo teaches electrodionization, Slagt and Boodoo teach macroporous resins of with pores of the recited 
Claims 1, 3-6, 8 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 11, 13, 15, 16, and 19-20 of copending Application No. 16/481,547 in view of Hedge (US 4430226), Slagt (US PG Pub 2019/0314806), and Boodoo (US PG Pub 2016/0229711) and the rejections below. Hedge teaches ultrapure water by reverse osmosis, mixed ion exchange and carbon, Boodoo teaches electrodionization, Slagt and Boodoo teach macroporous resins of with pores of the recited range, Boodoo teaches styrene and divinlybenzne. Instant claims 1, 3, and 10 are obvious over copending claims 1-4, claim 4 aligns with copending claim 5, and claim 8 aligns with copending claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge (US 4430226), (alternatively Hedge in view of Nachtman (US 5868924)), in view of Slagt (US PG Pub 2019/0314806) and Boodoo (US PG Pub 2016/0229711).
Regarding claim 1, Hedge teaches a method for producing ultrapure water that is passed through one or more cartridges containing mixed bed ion exchange resins (abstract), where the water is preferably pretreated by ultrafiltration, distillation or reverse osmosis (upstream of the of mixed bed), followed by conventional ion exchange cartridges (col 2 lines 53-58, in a preferred embodiment Amberlite IRN-150, col 3 lines 24-27), followed by an admixture of activated carbon and resin, and in example three the resin comprises pyrolyzed beads (col 4 lines 30-32), and passing water through an activated carbon bed located downstream of the ultrafilter (col 1 lines 28-30, col 3 lines 19-30), and a a resistivity of 18 MΩ-cm and a total organic compound content of less than 20 ppb). While Hedge does not explicitly teach a TOC of 20 ppb or less, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the TOC content depending on required standards and to produce substantially pure water for all laboratory and process requirements (col 5 lines 3-5). 
Alternatively, Nachtman teaches a water purifier which provides ultrapure water having a specific resistance of at least 18.0 megohm-cm and a TOC count of less than one ppb (abstract), the process comprising a macroporous mixed bed resin (col 6 line 66 – col 7 line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide ultrapure water with a resistivity of 18 MΩ-cm and a total organic compound content of less than 20 ppb in order to provide high quality reagent grade water that exceeds ASTM Type I (Natchman col 3 lines 50-53) and as noted by the applicant in the instant specification, ultrapure water is typically characterized by a resistivity of 18 MΩ-cm and a total organic compound content of less than 20 ppb.
However, Hedge does not teach the pore size of the beads or resin.  
Slagt teaches a method of purifying water by bringing an aqueous solution into contact with acrylic resin particles ([0004-0009]), that acrylic resin (B) may be either a gel resin or a macroporous resin, that gel resins have a pore size of less than 17 Angstroms, and macroporous resins have pore sizes of 17-500 Angstroms (1.7-50 nm) ([0056]), having average pore diameter from 10 nm to 100 nm, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists).
Boodoo teaches environmentally friendly purification of water containing organic contaminants ([0007]), in an embodiment the resin can be a macroporous type resin with an acrylic matrix ([0013]), having average pore diameter from 10 nm to 100 nm, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists, [0033-0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate macroporous resins as in Slagt and Boodoo, having pore sizes including 20-100nm, into Hegde’s method in order to reduce the concentration of organic compounds (TOC) of the feed water (Boodoo [0029], Stagt [0059]).
Regarding claim 3, the method according to claim 1, is taught above. Hedge further teaches the mixed bed ion exchanger consists of a mixture of anion exchange particles and cation exchange particles (Hedge col 3 lines 24-25).   
Regarding claim 8, the method according to claim 1, is taught above. Hedge teaches the water is preferably pretreated by ultrafiltration, distillation or reverse osmosis (upstream of the mixed bed), or a combination thereof (Hedge claim 5), treating water by reverse osmosis and/or a further step of treating water by electrodeionization, prior to the step of 3passing water through the ultrafilter. Boodoo teaches the system comprises an ion exchange apparatus coupled to a reverse osmosis, forward osmosis, nanofiltration, electrodialysis or purification system ([0023]), prior processing of the feed water may 
Regarding claim 17, the method according to claim 1, is taught above. Hedge teaches the 5activated carbon bed is located downstream of the ultrafilter and downstream of the mixed bed ion exchanger (Hedge col 1 lines 28-30, col 3 lines 19-30).
Claims 4 isrejected under 35 U.S.C. 103 as being unpatentable over Hedge (US 4430226), (alternatively Hedge in view of Nachtman (US 5868924)), in view of Slagt (US PG Pub 2019/0314806) and Boodoo (US PG Pub 2016/0229711), with evidence from Amberilite (Amberlite Product Data Sheet IRN150).
Regarding claim 4, the method according to claim 1, is taught above. Hedge further teaches the mixed bed ion exchanger is based on styrene divinylbenzene (Hedge uses Amberlite IRN-150, col 3 lines 24-27, IRN150 are styrene divinylbenzene beads, Amberlite page 2 Physical Properties), Boodoo teaches the resin can be prepared with, for example styrene and divinylbenzene ([0033]).  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge (US 4430226), (alternatively Hedge in view of Nachtman (US 5868924)), in view of Slagt (US PG Pub 2019/0314806) and Boodoo (US PG Pub 2016/0229711), in further view of Bhave (US 5645727), in view of JP03-004345 1991.
Regarding claim 5, the method according claim 1 is taught above. Bhave teaches ultrapure water membrane filtration and that conventional processes for producing ultrapure water typically use dead-end filtration with polymeric membranes, for example ultrafilters are used to produce high purity water for electronics applications (col 1 lines 55-59), JP03-004345 teaches a filter type hollow fiber hydrophilic hollow membrane with a sealed end is in a housing, and a hydrophobic porous hollow fiber membrane is housed in an inner part of the filter housing, gas is taken in and discharged to the outside through a through hole of the hydrophobic hollow fiber (page 3 [Function]). It would have been obvious to one of ordinary skill in the art to incorporate the conventional practice of dead end filtration as shown in Bhave and the hydrophilic hollow fiber of JP03-004345 into the method above in order to facilitate solution penetration (JP03-004345 page 2 paragraph 3), and prevent gas passage (JP03-004345 page 3 paragraph 1). 
Regarding claim 6, the method according claim 1 is taught above. JP03-004345 teaches a filter type hollow fiber membrane module with no gas accumulation (page 1 [Industrial Application], used in ultrafiltration (page 2 second paragraph), where a hydrophilic hollow membrane with a sealed end is in a housing, and a hydrophobic porous hollow fiber membrane is housed in an inner part of the filter housing, gas is taken in and discharged to the outside through a through hole of the hydrophobic hollow fiber (page 3 [Function]), evacuating air. It would have been obvious to one of ordinary skill in the art to incorporate the gas discharge of JP03-004345 into the method taught above in order to prevent accumulation of gas in the membrane and prevent disturbance in the performance of the filter ([Effect of the Device]). 
Conclusion                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                            Primary Examiner, Art Unit 1777